In a family offense proceeding pursuant to Family Court Act article 8, the petitioner appeals from an order of the Family Court, Queens County (DePhillips, J.), dated May 19, 2005, which, after a hearing, denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, with costs.
As the trier of fact, the Family Court’s determination as to the credibility of witnesses is entitled to great weight (see Matter of Onuoha v Onuoha, 28 AD3d 563 [2006]; Matter of Charles v Charles, 21 AD3d 487 [2005]; Matter of King v Flowers, 13 AD3d 629 [2004]). Here, the Family Court’s determination hinged on issues of credibility, and we find no basis to disturb it. Schmidt, J.P., Santucci, Luciano and Covello, JJ., concur.